Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 27, 2019

The Court of Appeals hereby passes the following order:

A19A1414. XAVIER WHITE v. THE STATE.

        In November 2013, Xavier White pled guilty to multiple crimes stemming from
three separate lower court case numbers: 12SC110501, 12SC110502, and
13SC122385. White was sentenced in a single sentencing order. White moved to
withdraw his guilty plea, and the trial court denied the motion. White filed a direct
appeal, which was dismissed as untimely. See Case No. A16A0444, dismissed Nov.
24, 2015. White was subsequently granted an out-of-time appeal, and he filed a
second motion to withdraw his guilty plea. The trial court denied the motion by order
entered April 25, 2017. White filed a notice of appeal from this ruling on May 10,
2017.
        Although a single notice of appeal was filed listing all three lower court cases,
the trial court clerk transmitted three separate appeals. The first two appeals were
transmitted in 2017 and docketed as Case Numbers A18A0288 (for lower court case
number 13SC122385) and A18A0289 (for lower court case number 12SC110502).
On May 14, 2018, we affirmed the trial court’s April 25, 2017 order. Thereafter, the
trial court clerk transmitted the instant appeal from the same trial court order, which
lists all three lower court case numbers.
        “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court, and that the law of the case
doctrine is not confined to civil cases, but applies also to rulings made by appellate
courts in criminal cases.” Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438)
(2011) (citations and punctuation omitted).
      Because we have already affirmed the trial court’s April 25, 2017 order, we are
precluded from revisiting the same issue in the current appeal. Accordingly, the
instant appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/27/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.